883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Muhammad ABDUR-RAHMAN, Plaintiff-Appellant,v.Michael WRIGHT;  Garrett, Sgt.;  D. Dickerson;  LarryCarter, Defendants-Appellees.
No. 89-1131.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on January 17, 1989, from the district court's order filed December 16, 1988, directing the state to conduct an administrative hearing to determine whether scissors were properly seized as contraband.  Such order was not a final decision.  This court does not have jurisdiction to review an order of the district court unless it is a final decision, or otherwise appealable as an interlocutory order under 28 U.S.C. Sec. 1292.    Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 378-79 (1981).  The final decision of the district court dismissing the action was filed May 17, 1989, and entered May 19, 1989.  No appeal was taken from the final decision.


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.